Citation Nr: 0816350	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-11 682	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability, to 
include as secondary to service-connected shell fragment 
wounds.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967.

In an August 1982 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
denied the veteran's claim for service connection for a back 
disorder.  The veteran appealed that decision, which was 
upheld by a decision of the Board of Veterans' Appeals 
(Board) in October 1983.  In August 1987 and August 1995 
rating actions, the RO denied the veteran's petitions to 
reopen the previously denied claim for service connection for 
a back disorder.  Although notified of each of the denials, 
the veteran did not perfect an appeal of the decisions, which 
became final.  In August 2003, the veteran again sought to 
reopen his claim for service connection for a back disorder.  

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the veteran's claim for service 
connection for a low back disability, to include as secondary 
to service-connected shell fragment wounds.  This is so 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for a low back disability, to include as secondary 
to service-connected shell fragment wounds.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's petition to reopen his previously denied 
service connection claim.

The veteran is seeking to reopen a claim of service 
connection for a low back disability, to include as secondary 
to service-connected shell fragment wounds.  In an August 
2003 petition, the veteran referenced a rating of 0 percent, 
which he was awarded in December 1981 for residuals of shell 
fragment wounds to the left flank and left elbow that were 
incurred in service.  His petition was treated as one to 
reopen a claim for service connection for a back disability 
secondary to the service-connected shell fragment wounds.  In 
a February 2007 statement, however, the veteran also 
contended that the back disability was a result of lifting 
injured soldiers as a combat medic in service.  The Board 
thus construes this statement as a claim for service 
connection for a back disability directly related to his 
service.  However, the Board observes that reliance upon a 
new etiological theory-in this case, the contention that a 
back disorder is directly the result of in-service injury, as 
opposed to secondary to his service-connected shell fragment 
wounds-is insufficient to transform a claim that has been 
previously denied into a separate and distinct, or new, 
claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The 
veteran is still required to present new and material 
evidence in support of his claim.  (This is especially so 
given that the Board addressed both theories in October 
1983.)

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision that 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of:  1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See id.

In this case, the RO issued the veteran notice letters in 
November 2003 and May 2006.  Those letters discussed, in 
part, the evidence necessary to establish a claim for service 
connection and informed the veteran of the need to submit new 
and material evidence to reopen his claim for service 
connection for a back disability.  The letters also contained 
an explanation of what constitutes new and material evidence 
under relevant regulations.  The letters did not, however, 
inform the veteran of what specific evidence is necessary to 
reopen his claim.  The Board interprets the holding in Kent, 
however, as requiring VA to inform the veteran of the 
specific evidence needed to reopen previously denied claims.  
In the August 1982 rating decision that was upheld by the 
October 1983 Board decision, the veteran's claim was denied 
based on the lack of evidence showing that the veteran 
complained of or was treated for a back injury during 
service.  Further, the RO found in that decision that there 
was no evidence in the veteran's record to indicate that the 
veteran suffered an injury to his back-as opposed to the 
shell fragment wound he sustained to his left flank-during 
service.  The Board found that arthritis of the spine was not 
shown within a year of the veteran's separation from service 
and that the service-connected wounds of the left flank 
principally involved soft tissue that was not in the spinal 
area.  As such, to reopen his claim, the veteran would need 
to submit competent medical evidence (e.g., an opinion from a 
medical doctor) that any currently diagnosed back disability 
had its onset during service or is related to his service-
connected shell fragment wounds.  

As noted above, the VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The Board 
notes that the veteran was provided with notice concerning 
his petition to reopen his claim for service connection for a 
back disability pursuant to the VCAA via the issuance of 
November 2003 and May 2006 notice letters.  However, the RO 
did not provide the veteran with notice of the legal criteria 
governing claims based on secondary service connection.  

Thus, the Board finds action by the agency of original 
jurisdiction (AOJ) is required to satisfy the notification 
provisions of the VCAA.  Corrective notice must satisfy the 
requirements of Kent, supra.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim; those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
award).

Additionally, as the veteran has stated a theory of 
entitlement to service connection for a low back disability 
based on having developed the disability secondary to his 
service-connected shell fragment wounds, the AOJ should 
include in the supplemental notice letter specific 
information as to his claim for secondary service connection, 
to include notice of the issue of aggravation of a non-
service-connected disability by a service-connected 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).

After providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 
3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A review of the veteran's claims file also reflects evidence 
that he was awarded Social Security Administration (SSA) 
disability benefits in December 2005.  No such records are 
present in the claims file, however.  As records associated 
with the veteran's SSA award could be relevant to the claim 
on appeal, any available medical or other records associated 
with the veteran's reported SSA disability benefits award 
should be obtained and associated with the veteran's claims 
file.  The Board notes that once VA is put on notice that the 
veteran is in receipt of SSA benefits, VA has a duty to 
obtain the records associated with that decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ should review the claims 
file and ensure that all notification 
(in particular, correspondence 
specifically addressing the VCAA notice 
and duty-to- assist provisions) and 
development procedures per the 
statutory provisions at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are met.  
This should include requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to 
enable the RO to obtain any additional 
pertinent evidence not currently of 
record pertaining to the claim on 
appeal.  Such notice should 
specifically include the legal criteria 
governing claims for secondary service 
connection.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

The corrective VCAA notice should also 
explain what constitutes new and 
material evidence and specifically 
identify the type of evidence (e.g., an 
opinion from a medical doctor relating 
any current back injury to the 
veteran's period of service or to his 
service-connected shell fragment wounds 
on a direct or aggravation basis) 
necessary to satisfy the element of the 
underlying claim that was found 
insufficient in the previous denials, 
in accordance with Kent, supra.  

2.  Any medical or other records relied 
upon by SSA in awarding the veteran 
benefits should be sought.  The 
procedures set forth in 38 C.F.R. § 
3.159(c) (2007) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

3. After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not 
granted, the veteran and his 
representative must be furnished an 
appropriate supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

